Citation Nr: 1041505	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-26 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to June 1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The Veteran's tinnitus originated during his active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2010).




Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


Analysis

The Veteran contends that service connection is warranted for 
tinnitus as it began during his active service and is 
attributable to his noise exposure to participating in weapons 
firing practices in which he served as a loader for twin barreled 
anti aircraft cannons.  The Board notes that service connection 
is already in effect for bilateral hearing loss.  Overall, the 
contentions of in-service noise exposure are deemed consistent 
with the circumstances of his service and thus noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a).  The sole question for 
consideration is whether such any current tinnitus is related to 
such in-service exposure.

Service treatment records document no pertinent complaint and do 
not show that the Veteran was found to have tinnitus.

After service, the Veteran was afforded a VA audiologic 
examination in February 2007.  He reported a history of ringing 
in the ears, and his wife stated that she did not remember a time 
when he did not have hearing problems.  The examiner provided a 
diagnosis of tinnitus and concluded that the tinnitus was not 
related to service because the Veteran did not recall having 
tinnitus during service, and because the Veteran reported 
tinnitus beginning in the 1940s, prior to his service.  

On his VA Form 9, the Veteran stated that the VA examiner had 
misinterpreted his wife's statement that she "did not know when 
[he] did not have ringing in the ears" to mean that the 
Veteran's tinnitus began before his entrance into service.  
Rather, the Veteran asserted that he first remembered having 
ringing in his ears after his first gunnery practice while on 
board the USS 855.  He further stated that he has had ringing in 
his ears since his active service.  

The Veteran was also afforded a hearing before the undersigned in 
September 2010.  The Veteran testified that during service he had 
symptoms of squeaking and ringing in his ears after he started 
participating in heavy artillery practices.  He further reported 
that he had continued symptoms of roaring or ringing in his ears 
since his discharge from service.  Finally, the Veteran stated 
that he did not meet his wife until he was in service, that they 
married in 1951, and that he went overseas in 1952.

While  the VA examiner found that tinnitus was not related to 
service, it appears he based this conclusion on a report by the 
Veteran that he did not recall tinnitus in service, and a 
statement from the Veteran's wife that she could not remember a 
time when the Veteran did not have hearing problems.  However, as 
noted in further statements from the Veteran, he did not meet and 
marry his wife until after he was already on active duty.  
Further, the Veteran consistently stated throughout his claim, 
that he first noticed tinnitus while serving on board USS 855.   

Thus, the Board notes that the Veteran is competent to state when 
he first noticed ringing in his ears and to state that it has 
continued since service.  In addition, the Board has found the 
Veteran to be credible.  Therefore, the record demonstrates in-
service noise exposure, a current diagnosis of tinnitus, and 
credible evidence of continuity of symptomatology from service to 
the present time.  Consequently, 
service connection is in order for his tinnitus.   In reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


